

116 HR 1702 : Free Veterans from Fees Act
U.S. House of Representatives
2020-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 1702IN THE SENATE OF THE UNITED STATESSeptember 22, 2020Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACTWaive the application fee for any special use permit for veterans’ special events at war memorials on land administered by the National Park Service in the District of Columbia and its environs, and for other purposes.1.Short titleThis Act may be cited as the Free Veterans from Fees Act.2.Waiver of special use permit application fee for veterans’ special events(a)WaiverThe application fee for any special use permit solely for a veterans’ special event at war memorials on land administered by the National Park Service in the District of Columbia and its environs shall be waived.(b)DefinitionsIn this section:(1)District of Columbia and its environsThe term the District of Columbia and its environs has the meaning given that term in section 8902(a) of title 40, United States Code.(2)Gold Star FamiliesThe term Gold Star Families includes any individual described in section 3.2 of Department of Defense Instruction 1348.36.(3)Special eventThe term special events has the meaning given that term in section 7.96 of title 36, Code of Federal Regulations.(4)VeteranThe term veteran has the meaning given that term in section 101(2) of title 38, United States Code.(5)Veterans’ special eventThe term veterans’ special event means a special event of which the majority of attendees are veterans or Gold Star Families.(6)War memorialThe term war memorial means any memorial or monument which has been erected or dedicated to commemorate a military unit, military group, war, conflict, victory, or peace.(c)ApplicabilityThis section shall apply to any special use permit application submitted after the date of the enactment of this Act.(d)Applicability of existing lawsPermit applicants remain subject to all other laws, regulations, and policies regarding the application, issuance and execution of special use permits for a veterans’ special event at war memorials on land administered by the National Park Service in the District of Columbia and its environs.Passed the House of Representatives September 21, 2020.Cheryl L. Johnson,Clerk